Citation Nr: 1328045	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-03 391	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a lumbar strain for the period prior to July 28, 2009, and higher than 40 percent since July 28, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to May 1975 and from June 1976 to April 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which-in pertinent part, granted service connection for a lumbar strain and assigned an initial 10 percent disability rating, effective in December 2007.  An October 2010 rating decision assigned an initial 40 percent rating for the lumbar strain, effective in July 2009.

In an August 2013 statement, VA Form 21-4138, the Veteran withdrew his request for a Board hearing.

The Board remanded the case to the Appeals Management Center (AMC) in Washington, DC, in May 2012 for additional development.  In November 2012, the AMC granted separate ratings for right and left lower extremity radiculopathy, evaluated as 20 and 10 percent disabling respectively.


FINDINGS OF FACT

On August 8, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant, through his authorized representative, has withdrawn this appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


